Karen Goh, CSR
                          405 Martin Luther King Blvd., Box 16
                                Georgetown, TX 78626
                                     p: 713.446.9976
                             e: karen.goh.csr@gmail.com

Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. BOX 12547
Austin, Texas 78711

Re:
03-14-00664-CV
TC #James P. Daylong
Hong Yan Li v. James P. Daylong

To Whom It May Concern:


        In response to the e-mail notification I received from the Third Court of Appeals
dated yesterday, February 10, 2015, regarding an overdue reporter’s record in the
above case. I am informing the Court that, as required by Tex. R. App. 34.6(b)(1),
pro se appellant, Ms. Hong Yan Li, has not requested the preparation of the reporter
arrangements for its preparation within the 10 days given from my receipt of the initial
notice from the Third Court advising all parties of her notice of appeal. dated October 21
2014. Therefore, a record has not been produced and I will be unable to produce it by
the new filing date requested of February 20, 2015.
I will wait for further instructions from The Court in this matter.

Respectfully,
Karen Goh, CSR